Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance:
	Claims 1-20 are allowable over the prior art of record.

A related prior art Peng, US Patent Application Pub. No.  20200044917 discloses in Paragraph(s) [0004] and [0006] a method of low or zero touch provisioning of a network element over an unnumbered interface includes, subsequent to installation and connection of the network element to a network, obtaining an Internet Protocol (IP) address from a Dynamic Host Configuration Protocol (DHCP) server through a DHCP Relay Agent, wherein the IP address is for another interface associated with the network element; performing routing configuration of the unnumbered interface based on data obtained from the DHCP Relay Agent; requesting a script from an external server subsequent to the routing configuration; and receiving the script from the external server and executing the script to perform configuration of the network element. In further details, Peng discloses in Paragraph [0039] using a script to provision network elements over unnumbered interfaces. The systems and methods provide operators the maximal flexibility to choose where and when to download a configuration or software image through any protocol and security policy they choose. The systems and methods address access over an unnumbered interface using a script. An approach to resolve access over the unnumbered interface is to advertise the route to the ZTP network element to the Data Communication Network (DCN) networks through a routing protocol. In order to achieve that, the systems and methods operate the ZTP NE to 

While the cited prior art discloses some of the claimed features as explained above, however, the cited prior art fails to disclose or suggest each and every limitation together as claimed. Furthermore, the Examiner cannot determine a reasonable motivation, either from the cited prior art or the existing case law, to combine the known references to render the claimed invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton Burgess can be reached on (571)272-3949.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.


/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454